Citation Nr: 1021826	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-20 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for calcaneal bursitis.

2.  Entitlement to an initial compensable rating for 
schizophrenia.

3.  Entitlement to an initial compensable rating for right 
shoulder impingement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active Army service from August 1990 to 
September 1991 and October 1999 to April 2004.  The Veteran 
also had service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In pertinent part, this rating decision 
denied service connection for calcaneal bursitis and granted 
service connection for schizophrenia and right shoulder 
impingement, assigning a noncompensable rating for these two 
disabilities.  The Veteran perfected an appeal regarding the 
denial of service connection and the noncompensable ratings 
assigned.

Below, the Board grants a 100 percent rating for 
schizophrenia.  Based on evidence of record, the Board has 
concerns regarding the Veteran's ability to handle the 
disbursement of funds.  See 38 C.F.R. § 3.353.  The RO is 
encouraged to address the issue of competency prior to 
effectuating the award of benefits.  


FINDINGS OF FACT

1.  The Veteran did not develop calcaneal bursitis during 
service and the Veteran does not currently have calcaneal 
bursitis.

2.  The service-connected schizophrenia is manifested by 
total occupational and social impairment.

3.  The service-connected right shoulder impingement is not 
manifested by mild incomplete paralysis of the circumflex 
nerve; there is range of motion above shoulder level.




CONCLUSIONS OF LAW

1.  Service connection for calcaneal bursitis is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for a 100 percent rating for service-
connected schizophrenia have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130 Diagnostic Code 
9203 (2009).

3.  The criteria for a compensable rating for service-
connected right shoulder impingement have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.71a, Diagnostic Code 5201, 4.124a, 
Diagnostic Code 8518 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was issued VCAA notification letters in September 
2004 and April 2005.  The Veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  Additionally, the Veteran was notified 
that VA would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The Veteran was notified of alternative sources 
due to unavailable service treatment records.  These notices 
were timely.

Further, on the claims for increase, where, as here, service 
connection has been granted and the disability ratings have 
been assigned, the claims of service connection have been 
more than substantiated, the claims have been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision as to the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the initial claims for 
increase, following the initial grant of service connection.  
Dingess, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 
128 (2008).

Thus, although cognizant that the Veteran was not issued 
notice pursuant to Dingess, the claims for service connection 
for schizophrenia and right shoulder impingement had already 
been substantiated, and there is no prejudice in not 
providing additional notice in these initial claims for 
increase.  Regarding the claim for service connection for 
calcaneal bursitis currently before the Board, as this claim 
is being denied, and no effective date or rating percentage 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the available 
service treatment records and VA records, to include the 
Vocational Rehabilitation folder.  The Veteran has not 
identified any additional pertinent available records for the 
RO to obtain on his behalf.  The Board is aware, however, 
that not all service treatment records were available.  In 
such a situation, the Board has a heightened duty to assist a 
claimant in developing his claim.  This duty includes the 
search for alternate medical records, as well as an increased 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit- of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Rather, it obligates the Board 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the appellant.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  The Veteran has been properly 
notified regarding the unavailable records.

Regarding the providing of examinations, the Board finds that 
there is not competent evidence of current calcaneal bursitis 
or persistent or recurrent symptoms of a disability.  There 
also is not sufficient evidence to indicate that an event or 
injury occurred in service.  The Veteran has stated that he 
injured his left ankle in 1990 but service treatment records 
are not available from that time.  Service treatment records 
dated years later including a report of medical examination 
dated in May 2003 do not show any disability related to the 
foot or ankle and therefore the Board cannot find that there 
is a chronic disability based on a 1990 injury.  Thus, based 
on these determinations, there is no duty to provide a VA 
examination regarding this claim for service connection.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Regarding the claims for increased initial ratings, the 
Veteran has been provided examinations.  Although the Veteran 
has been scheduled for additional examinations, he failed to 
report for these examinations.  The claims for initial 
increased ratings, therefore, will be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 

Service Connection:  Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Service Connection:  Facts

The Veteran asserts that he has calcaneal bursitis due to 
service.  The available service treatment records do not 
document a diagnosis of calcaneal bursitis.  The Veteran 
asserted that the disability began in September 1990.  
Service treatment records from this period of service are 
unavailable.

Reserve service records, however, dated in December 1993 and 
February 1994 document an ankle sprain.  These records do not 
document whether the injury occurred while on reserve duty.

Post-service records include a February 2005 VA treatment 
record.  The clinician completing this record records that 
the Veteran reported that he had left foot bursitis.  The 
clinician did not make any diagnosis.  There is no other 
medical record regarding the contended bursitis.  There is no 
confirmed diagnosis of record.  

In the notice of disagreement, the Veteran's representative 
asserted that service connection should be granted on a 
direct basis given the existence of the condition soon after 
discharge from service.

Service Connection:  Analysis

The Board finds that service connection for calcaneal 
bursitis is not warranted.  There is no record of calcaneal 
bursitis in the service treatment records.  There is no 
evidence that links the evidence of an ankle injury to the 
claimed calcaneal bursitis.  Although the service treatment 
records from the Veteran's first period of active service are 
unavailable, later service treatment records of file do not 
document this disability.  The only medical evidence of 
record that discusses this disability in the February 2005 VA 
treatment record.  This record notes the Veteran's report of 
a history of the disability, but does not diagnose the 
disability.  

That is, there is no post-service medical diagnosis of the 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Regarding the Veteran's lay 
contentions, he has not been shown to possess the requisite 
medical training or credentials needed to diagnose calcaneal 
bursitis.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
the Board's judgment, calcaneal bursitis is not the type of 
disability that can be diagnosed by a layperson.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, 
while the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise to 
diagnose the specific disability of calcaneal bursitis.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, 
he can report pain in his heel/foot, but pain, alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub. nom. Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  He cannot not 
provide an opinion that this pain represents calcaneal 
bursitis.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim to service connection for calcaneal bursitis must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Initial Increased Rating:  General Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial disability ratings by 
seeking appellate review of the RO's initial evaluations 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

Initial Increased Rating:  Law and Regulations for 
Schizophrenia

Paranoid type schizophrenia is rated under Diagnostic Code 
9203 and is evaluated under the General Rating Formula for 
Mental Disorders found at 38 C.F.R. § 4.130. The Rating 
Formula reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Initial Increased Rating:  Facts and Analysis for 
Schizophrenia

The Veteran perfected an appeal regarding the noncompensable 
rating assigned to the service-connected schizophrenia.  
Review of the record reveals many instances, however, of the 
Veteran denying that he has a psychiatric disability.  This 
has led the Veteran to often refuse psychiatric treatment and 
failure to report to scheduled VA psychiatric examinations.  
After review of the claims file, the Board finds there is 
sufficient evidence to determine that the Veteran has a total 
occupational and social impairment due to the service-
connected psychiatric disability.  Based on this finding, a 
100 percent rating is warranted.  The Board will outline the 
evidence that led to this finding.

The Vocational Rehabilitation folder contains the majority of 
psychiatric evaluations.  In a May 2005 private psychological 
evaluation, a clinician reported that the Veteran was 
generally un-testable.  Mood was irritable and angry, with 
the intensity severe.  The Veteran's affect was unstable.  

In an August 2005 record, a private psychologist completed a 
psychiatric evaluation.  After completing the evaluation, the 
psychologist found that the Veteran had a Global Assessment 
of Functioning (GAF) score of 40.  Among the psychologist's 
findings were that, if not adequately addressed, the 
Veteran's difficulty with thought and behavior was likely to 
interfere with his ability to function in most academic, 
social, and occupational settings.  The psychologist also 
wrote that the Veteran was also at risk for aggressive 
behavior and may be a danger to himself or others if 
provoked.

In a December 2005 report, the same private psychologist 
wrote that the Veteran was married.  The Veteran did not 
agree with the diagnosis of schizophrenia.  The psychologist 
reported that the Veteran had been unemployed for several 
months, but had just been given a full-time job as a security 
guard.  The psychologist noted the Veteran's dismissal from 
previous jobs.  The report includes findings from an earlier 
treatment session.  In this October 2005 treatment session, 
the psychologist reported that the Veteran was well groomed 
and fully oriented, but that the Veteran was very belligerent 
and his mood highly irritable.  The Veteran threatened to sue 
the psychologist if the service provided were 
"inappropriate."  The Veteran made inappropriate comments 
regarding the attractiveness of the psychologist.

In another December 2005 record, the private psychologist 
wrote that the Veteran appeared to be suffering from episodes 
of psychotic decompensation with associated irritability.  
The psychologist further wrote that the Veteran was not 
likely to succeed in any vocational endeavor with his 
apparent level of impairment.  In a February 2006 record, the 
same psychologist wrote that the Veteran continued to suffer 
from significant emotional and behavioral issues, including 
poor awareness of his condition and irritability, which would 
limit his personal and vocational potential.  The February 
2006 record also documented that office and support staff has 
reported a series of complaints regarding the Veteran's 
pattern of erratic, disruptive, and occasionally hostile 
behavior in the waiting area.  The Veteran had been observed 
speaking loudly and randomly while facing a wall or when no 
one was present and had engaged office staff in inappropriate 
discussion.

In a March 2006 document, the private psychologist indicated 
that the Veteran was still not on medication for the 
psychiatric disability.  The psychologist reiterated that the 
Veteran was not likely to succeed in any vocational or 
academic endeavor due to his impaired thought and behavior.

During the pendency of this appeal, the Veteran has also been 
enrolled in academic classes.  The record contains 
correspondence from instructors documenting that the Veteran 
was disruptive in class and concern for the safety of others 
in the class.

The Vocational Rehabilitation folder also contains reports 
from rehabilitation counselors.  The records document that 
the Veteran has a serious employment handicap.  In an August 
2007 report, a counselor wrote that the Veteran had been last 
employed at a Sonic but was let go from this employment 
within three weeks due to disruptive behaviors.  Prior to 
this employment, the Veteran had been employed at Wendy's but 
had been employed less than two months prior to being let go 
due to disruptive behavior.  Records show that the Veteran 
has subsequently been employed by Wendy's.

In a July 2009 record, the Veteran's employment is noted to 
be "stable."  Another July 2009 record indicates that the 
Veteran presented himself as confused, and at times, angry.  
He was asked at least six times to increase the volume of his 
voice, as the counselor could not understand the Veteran.  
The Veteran appeared to speak in an "English" accent at 
times.  In another July 2009 record, vocational 
rehabilitation counselor wrote that the Veteran again 
reported that he believed that the diagnosis of schizophrenia 
was a misdiagnosis, stating that "I think may it is 
something like water on the brain . . . but Jesus turned 
water into wine . . . so it's okay."

The main claims file also contains relevant records.  In a 
July 2005 VA treatment record, the Veteran denied any 
depression, mania or psychosis.  The Veteran reported that he 
had a three acre "working ranch" for which he cared.  
During the mental status exam, the only abnormality noted was 
that the Veteran felt like people were talking about him.  
There was no psychiatric diagnosis.  A May 2007 VA treatment 
record documents that the Veteran went out into the sun to 
help get rid of insects that he sometimes saw.  The Veteran 
refused any psychiatric evaluation.  In a June 2007 record, a 
VA clinician wrote that the Veteran complained of pinworms, 
moths, and crickets in his skin.  The Veteran was reported to 
have on a stained shirt.  Another June 2007 VA treatment 
record documents the Veteran reporting a "form coming out of 
his forearm."  In a July 2007 record, a clinician wrote that 
the Veteran complained of "ants under his skin, and perhaps 
a mammal living in his abdomen."  The Veteran was reported 
to be slightly disheveled.  The Veteran described unusual 
visual perceptions such as ten spiders hanging from his arm 
like "4th of July fireworks."

After review of this evidence of record, the Board finds that 
the veteran's psychiatric disorder has been productive of 
total occupational and social impairment.  The Board is aware 
that there is limited psychiatric evidence of record.  The 
evidence indicates, however, that the Veteran's reason for 
often refusing psychiatric evaluation and treatment is the 
psychiatric disability itself.  The available records provide 
a disability picture that, when taken as a whole, illustrates 
that the Veteran is disruptive in social situations and has 
demonstrated behavior incompatible with employment.

Although there is record of the Veteran having periods of 
employment, with one record noting that his employment was 
"stable," the evidence of records shows that his periods of 
employment are brief with him being dismissed due to his 
disruptive behavior.  The record contains examples of the 
Veteran seeking treatment for physical (somatic) complaints 
that are the product of delusions and hallucinations.  
Although the Veteran is married, the record clearly shows the 
severity of his social impairment, with notations regarding 
other's complaints regarding his inappropriate behavior.

The Board is cognizant that the Veteran believes that 
schizophrenia is a misdiagnosis.  The issue of the proper 
evaluation to be assigned this disability, however, is before 
the Board and the evidence of record demonstrates severe 
impact caused by psychiatric symptoms.  Thus, after this 
review of the evidence, the Board finds that the Veteran's 
disability most nearly approximates total social and 
industrial impairment, which supports a 100 percent rating.  
See 38 C.F.R. §§ 4.7, 4.130.  Entitlement to a 100 percent 
rating for service-connected schizophrenia is warranted.  The 
grant of the 100 percent rating is a full grant of the issue 
on appeal.

Initial Increased Rating:  Law and Regulations for Right 
Shoulder Impingement

Diagnostic Code 5201, located in 38 C.F.R. § 4.71a, provides 
rating criteria based on limitation of motion of the arm.  A 
20 percent rating is assigned for arm movement limited to at 
shoulder level.  Higher ratings are assigned for more severe 
limitation of motion.

The shoulder disability is currently rated under Diagnostic 
Code 8518, located in 38 C.F.R. § 4.124a, which provides 
rating criteria for paralysis of the circumflex nerve.  A 
noncompensable rating is assigned for mild incomplete 
paralysis.  A 10 percent rating is assigned for moderate 
incomplete paralysis.  A 30 percent rating is assigned for 
severe incomplete paralysis of the major side.  A 50 percent 
rating is assigned for complete paralysis of the major side.  
Complete paralysis is described as:  abduction of arm is 
impossible, outward rotation is weakened; muscles supplied 
are deltoid and teres minor.

Initial Increased Rating:  Facts for Right Shoulder 
Impingement

The Veteran contends that the service-connected right 
shoulder impingement disability warrants a compensable 
rating.  Service connection was granted based on a diagnosis 
of right impingement syndrome in service and a provisional 
diagnosis of shoulder strain.  In the notice of disagreement, 
the representative wrote that the Veteran had chronic 
soreness and sensitivity in the shoulder.  The representative 
asserted that performance of actions requiring over the head 
use of the arms caused popping of his shoulder and increased 
pain.  He requested a higher evaluation based on the 
limitation of use.

In a February 2005 VA record, a clinician wrote that the 
Veteran had chronic right shoulder pain.  The assessment was 
"right shoulder pain possible torn rotator cuff."  A March 
2005 VA treatment record documents that the Veteran had 
shoulder pain, which was stable.  No other diagnosis was 
provided.

The Veteran underwent a May 2005 VA contract examination.  
The examiner reported that the Veteran presented for 
evaluation of right shoulder impingement syndrome.  The 
examiner reported that the condition was not diagnosed.  The 
Veteran reported that the symptoms were "hurting, popping 
and when he uses his arm to paint."  The examiner recorded 
that the symptoms were constant and that there was a loss of 
range of motion.  The examiner wrote that the functional 
impairment was that the condition was painful, and that there 
was frequent popping when the Veteran tried to move his 
shoulder.  The examiner reported, however, that there was no 
time lost from work.  

The examiner reported that the Veteran was right hand 
dominant.  Physical examination revealed that there was no 
ankylosis and the general appearance of the shoulder was 
within normal limits.  Physical examination revealed normal 
range of motion in flexion (0-180 degrees), abduction (0-180 
degrees), external rotation (0-90 degrees) and internal 
rotation (0-90 degrees).  The examiner reported that the 
range of movement was not further limited by pain, fatigue, 
weakness, lack of endurance or incoordination with or without 
repetitive movements.  The Veteran declined an X-ray.  The 
examiner wrote that there was no pathology to render a 
diagnosis.  The examiner wrote that the Veteran had a 
housekeeping job.  The examiner indicated that the pain and 
popping in the right shoulder interfered with this 
employment.

In an August 2007 Employment Worksheet in the Vocational 
Rehabilitation folder, the writer of the record wrote that 
the Veteran had a left shoulder disability that limited the 
Veteran's ability to lift heavy objects and reach.  The Board 
highlights that service connection is in effect for the 
right, and not the left, shoulder.

The Veteran was scheduled for another VA examination, but as 
noted, he failed to appear for this scheduled examination.

Initial Increased Rating:  Analysis for Right Shoulder 
Impingement

The Board finds that a compensable rating for right shoulder 
impingement is not warranted.  The disability is currently 
rated under Diagnostic Code 8518.  A compensable rating would 
require a finding of mild incomplete paralysis.  Although the 
Veteran has complaints of pain, popping, and report of 
difficulty working above his head, the examination of record 
shows that the Veteran has full range of motion.  In 
addition, no post-service records, to include the VA 
examination diagnosed the impingement disability.

There is no other confirmed diagnosis in the post-service 
records.  The Board has considered the disability, however, 
under the criteria for limitation of motion for the shoulder.  
Although, as noted, there is evidence of pain, popping, and 
report of difficulty working above the head, there is no 
evidence of motion limited to shoulder level.  Thus, the 
Board finds that a compensable rating under Diagnostic Code 
5201 is not warranted.  See 38 C.F.R. § 4.31.  The only range 
of motion testing of record is contained in the May 2005 VA 
examination report.  The report shows full range of motion.  
Although the Veteran complains of "popping," no structural 
abnormality has been diagnosed.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The examiner, in the May 
2005 VA examination report, considered functional impairment 
but found that this did not reduce the range of motion.  

As the preponderance of the evidence a compensable rating, 
the doctrine of reasonable doubt is not applicable to this 
claim.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
Based on these findings, the Board finds that a compensable 
rating for right shoulder impingement is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-
4.16, 4.71a, Diagnostic Code 5201, 4.124a, Diagnostic Code 
8518.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  
Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), 
there is a sequential three-step analysis to determine 
whether a case should be referred for extraschedular 
consideration.  Step one, is to determine whether the 
schedular rating adequately contemplates a claimant's 
disability picture.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for consideration of an extraschedular rating is 
required.  If the schedular criteria do not contemplate the 
claimant's level of disability and symptomatology and the 
schedular criteria are therefore found to be inadequate, then 
step two is to determine whether the claimant's disability 
picture is exceptional with such related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular criteria. 

If the disability picture meets the second step, then the 
third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted. 

Regarding the first step of Thun, the Board finds that the 
rating criteria reasonably describe the Veteran's disability 
and symptomatology, which are limitation of motion and 
functional loss due to pain, which is contemplated by the 
Rating Schedule, and the application of 38 C.F.R. §§ 4.40 and 
4.45.  In other words, the Veteran does not experience any 
diagnosed symptomatology not already contemplated by the 
Rating Schedule.

As the rating criteria reasonably describe the disability and 
symptomatology, the threshold factor for extraschedular 
consideration under step one of Thun has not been met, and 
the Board need not reach the second step of the Thun 
analysis, that is, whether the disability picture is 
exceptional. 

As the disability picture is contemplated by the Rating 
Schedule, the assigned schedular rating is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to service connection for calcaneal bursitis is 
denied.

A 100 percent rating for service-connected schizophrenia is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.  

A compensable rating for right shoulder impingement is 
denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


